ITEMID: 001-107753
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: KOBIDA v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Corneliu Bîrsan;Egbert Myjer;Ineta Ziemele;Ján Šikuta;Josep Casadevall;Kristina Pardalos;Nona Tsotsoria
TEXT: 1. The applicant, Mr Peter Kobida, is a Slovak national who was born in 1948 and lives in Prešov. The Government of the Slovak Republic (“the Government”) were represented by their Agent, Ms M. Pirošíková.
2. The facts of the case, as submitted by the parties, may be summarised as follows.
3. The applicant is handicapped and wheelchair-bound. Since 1982 he has been living, at his request and for payment, in an establishment providing social services (Dom sociálnych služieb – “the care home”).
4. Between 1994 and 1999, following an agreement with the director of the care home, the applicant himself paid for a person to prepare vegetarian food for him instead of buying the lunches which the home provided to residents and which did not include vegetarian meals.
5. In 1999 a new director was appointed who informed the applicant that the care home was obliged to provide at least two meals a day to him.
6. In 1999 the applicant concluded several consecutive agreements with the home in which he undertook to buy meals. As he had not paid the sums due for the period from July 1999 to March 2000, the home sued the applicant. The Prešov District Court granted the action on 18 June 2004, and the Prešov Regional Court upheld that decision on 18 January 2006.
7. In the meantime, on 19 January 2000 the applicant signed an agreement in which he undertook to buy two meals a day in the care home, namely lunch and an afternoon snack. On 21 January 2000, on the basis of that agreement the care home determined the sum which the applicant had to pay for his board. The Prešov Regional Office upheld that decision.
8. According to the applicant, the director had verbally promised to ensure that vegetarian food was made available to him with reference to section 3(3) of Regulation no. 198/1998. Since vegetarian meals were not made available, the applicant informed the director on 1 February 2000 that he no longer wished to receive lunches in the establishment.
9. An addendum to the internal rules of the care home of 3 July 2000 specified that a resident could refuse to receive food for serious reasons only and subject to the approval of the director. Another addendum to the internal rules of 4 August 2000 indicated the following as relevant grounds for not receiving food for a period exceeding 42 days: absence from the home, placement in a hospital, the death or illness of a member of the resident’s family, attending cultural or sports events, or any other serious ground accepted by the director.
10. On 22 September 2000 the care home sued the applicant as he had not paid the sum due for meals in the period from April 2000 to July 2000. On 28 April 2006 the Prešov District Court granted the claim.
11. In the meantime, on 3 August 2000 a physician issued a certificate confirming that the applicant suffered from chronic dyspepsia requiring protective foods.
12. In decisions of 7 August 2000 and 13 December 2000 the care home re-determined the sums due from the applicant for the services it provided, including meals. On 3 October 2000 and 1 February 2001 the Prešov Regional Office dismissed the applicant’s appeals against those decisions, which thus became final. In the decision of 1 February 2001 the Regional Office held that buying meals from other sources under section 3(3) of Regulation no. 198/1998 was only possible where such sources were duly authorised to offer catering services. However, that condition was not met in the applicant’s case.
13. On 21 August 2001 the social services department of the Prešov Regional Office informed the applicant that vegetarian food would be made available in his care home from 1 October 2001.
14. On 31 October 2001 the care home and the applicant concluded a new agreement under which the latter undertook to buy breakfast and lunch in the establishment. As the applicant failed to pay the sum due, the care home sued him before the Prešov District Court on 19 February 2002. On 6 September 2006 that court approved a settlement under which the applicant undertook to pay the sum in issue in monthly instalments.
15. In 2006 three sets of execution proceedings were brought with a view to enforcing the sums which the courts had ordered the applicant to pay to the care home.
16. On 29 May 2001 the establishment sued the applicant for unpaid meals for the period from August 2000 to March 2001.
17. The applicant argued that he had revoked the agreement on buying food as the lunches served in the care home did not correspond to his health needs and beliefs.
18. On 14 April 2005 the Prešov District Court granted the above action and ordered the applicant to pay the plaintiff 9,388.8 Slovakian korunas (SKK) in monthly instalments of SKK 1,000. The court established that, under the above agreement signed on 19 January 2000, the applicant had undertaken to buy two meals a day in the care home, namely lunch and an afternoon snack. Those decisions had been upheld by the Prešov Regional Office and had become final. During the period between August 2000 and March 2001 the applicant had not paid the sum due for meals, namely SKK 9,388.8.
19. The court further noted that under the relevant regulation persons permanently living in a social care establishment were to be provided with at least two meals a day, one of which had to be lunch. The applicant had thus been obliged to buy such meals. His own decision to stop buying lunches during the period in issue had not been a reason for excusing the applicant from the obligation to pay the costs of his stay in the establishment, including the meals which the care home had been obliged to provide and which the applicant had been obliged to receive. The District Court further held that the applicant had not shown that his state of health obliged him to eat exclusively vegetarian food.
20. The applicant appealed. He argued that the District Court’s judgment was discriminatory and breached his human rights as he had been obliged to pay for meals which he had not wished to receive and which had not corresponded to his health needs and beliefs.
21. The plaintiff maintained that, in accordance with the statutory provisions in force, serving meals was a part of the comprehensive care services which were provided to the applicant. The applicant had undertaken to pay for the two meals which the law obliged him to buy. The food offered respected the principles of healthy nutrition and it was prepared with due regard to the age and state of health of the residents. Upon medical recommendation the care home provided, as required by the law, special food which corresponded to diabetic, high-protein or high-calorie diets. The applicant’s preference for vegetarian food was therefore a lifestyle choice and did not constitute special dietary needs.
22. On 17 January 2006 the Prešov Regional Court upheld the first-instance judgment. It noted that the Prešov Regional Office, on 1 February 2001, had approved the decision delivered on 13 September 2000 by the care home in which the applicant lived. Those decisions had determined the amount which the applicant was liable to pay for staying in the care home. It included the price of two meals a day which the applicant was obliged to buy in accordance with section 7 of Regulation 198/1998. The plaintiff had been obliged to prepare the meals, including lunch, for the applicant as he was receiving permanent care in the establishment and his stay there had not been interrupted during the relevant period. The refusal by the applicant to receive the meals for the above-mentioned reasons was not a relevant ground, within the meaning of section 27(5) of Regulation no. 198/1998, for absolving him from the obligation to pay the sum due.
23. Finally, the Regional Court noted that the applicant had not submitted any evidence indicating that his state of health was such that he needed to eat exclusively vegetarian food.
24. On 6 April 2006 the applicant lodged a complaint with the Constitutional Court. He complained that in the proceedings leading to the Regional Court’s judgment of 17 January 2006 he had been obliged to pay for meals which he did not wish to buy and which were not suitable from the point of view of his health, beliefs and religion. The applicant alleged a breach of several constitutional provisions, including the right to respect for one’s private life, the right to own property and the prohibition of discrimination.
25. On 24 May 2006 the Constitutional Court dismissed the complaint. It held that the ordinary courts involved had addressed and determined the relevant aspects of the case. The Constitutional Court could not deal with the case on the mere ground that the applicant disagreed with the Regional Court’s conclusion.
26. Under section 20(3)(a) of the Social Assistance Act 1998 (Law no. 195/1998 Coll.), social service establishments must provide indispensable welfare assistance to residents, which includes meals, accommodation and care.
27. Section 20(4) provides that meals served in such homes have to comply with the requirements of a healthy diet and take into account the age and state of health of the residents.
28. Paragraph 5 of section 20 obliges persons who receive care all year round or on a weekly basis to receive at least two meals a day in the establishment.
29. Pursuant to section 40(2), services provided in social service establishments must be paid for unless the law provides otherwise.
30. Section 43(3)(a) provides that food, accommodation and care is to be paid for in social service homes with the exception of homes for children.
31. Regulation no. 198/1998 issued by the Ministry of Labour, Social Affairs and Family provides in section 3(1) and (3) that care homes can obtain meals for persons in their care from different legal or natural persons authorised to provide catering services on the basis of a written agreement specifying the conditions and price.
32. Pursuant to section 7 of that Regulation, where a care home provides social services to a person all year round or on a weekly basis, that person has to be provided with all meals or, as a minimum, two meals a day, one of which must be lunch.
33. Under section 27(5), where a person has informed the social service establishment in a timely manner that he does not wish to receive meals, the sum corresponding to such meals must be restored to him or her by the end of following month.
